DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/27/2019, 02/05/2020, and 08/03/2020 were filed on or after the national stage entry date of the application on 11/27/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 recites “the second reflecting mirror is formed following a surface including a surface of the first convex portion and a surface of the second convex portion.” Claim 1 requires the first and second reflecting mirrors to be formed so as to sandwich the laminate and the optically transparent substrate to be between the laminate and the first reflecting mirror. Accordingly, it is unclear how “the second reflecting mirror” maybe formed following a surface of the first and second convex portions”.  The Office notes that the second reflecting mirror in the specification does not appears to extend past the first convex portion. Accordingly, the scope of claim 2 is unclear. Based on the specification as originally filed, the Office is interpreting claim 2 to require “the first reflecting mirror is formed following a surface including a surface of the first convex portion and a surface of the second convex portion.” Claim 3 also refers to “the second reflecting mirror” and therefore is indefinite for the same reasons outlined above. Claim 3 is also indefinite based on its dependence from claim 2. 
Claims 10 and 12 recite “the two or more second resist layers are formed”. Claims 10 and 12 depend from claim 9 that recites “one or more second resist layers”. Accordingly, the language of claims 10 and 12 lacks antecedent basis. For the purpose of this Office Action, the Office will interpret “the two or more second resist layers” as “the one or more second resist layers is two or more second resist layers”.
Claim 11 recites “the one second resist layer”. Claim 9 recites “one or more second resist layers”. Accordingly, the language of claim 11 lacks antecedent basis. For the purpose of this Office Action, the Office will interpret “the one second resist layer” as “the one or more second resist layers is one second resist layer”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makiuchi (US 5,309,468), hereafter Makiuchi.
Regarding claim 1, Makiuchi discloses a light-emitting device (Title) comprising: a laminate (Fig. 4A elements 42-44) including an active layer (Fig. 4A element 43), and a first semiconductor layer (Fig. 4A element 42) and a second semiconductor (Fig. 4A element 44) layer sandwiching the active layer (Fig. 4A element 43): a current constriction layer having an opening (Fig. 4A element 45): a first reflecting mirror on the first semiconductor layer side (Fig. 4A element 48; Claim 1) and a second reflecting mirror on the second semiconductor layer side (Fig. 4A element 46), the first reflecting mirror and the second reflecting mirror sandwiching the laminate and the opening (Fig. 4A elements 47 and 46), the first reflecting mirror having a concave-curved shape (claim 1): and an optically transparent substrate provided between the first reflecting mirror and the laminate (Fig. 4A element 41) the optically transparent substrate including, on a surface on a side opposite to the laminate, a first convex portion in contact with the first reflecting mirror (Fig. 4A element 41a; claim 1), the first convex portion having a convex-curved shape (Fig. 4A element 41a), and one or more second convex portions provided around the first convex portion (Fig. 5D element 41c has a convex portion leading to a flat portion), the one or more second convex portions each having a height greater than or equal to a height of the first convex 
Regarding claim 2, Makiuchi further discloses the second reflecting mirror is formed following a surface including a surface of the first convex portion and a surface of the second convex portion (Fig. 4A element 48; claim 1 “convex mirror”)
Regarding claim 5, Makiuchi further discloses the optically transparent substrate includes the one second convex portion, and the second convex portion has a toric shape (Fig. 4A and 4C element convex portion surrounded by 49).
Regarding claim 9, Makiuchi discloses a method of manufacturing a light-emitting device (Title), the method comprising: a resist formation step of forming (Fig. 5A-5D), in a light-emitting device substrate (Fig. 4A element 41) including, on a first main surface of an optically transparent substrate (Fig. 4A element 41), a laminate including an active layer (Fig. 4A element 43), and a first semiconductor layer (Fig. 4A element 42) and a second semiconductor layer (Fig. 4A element 44) sandwiching the active layer (Fig. 4A element 43), and a current constriction layer having an opening (Fig. 4A element 45), a first resist layer at a spot facing the opening (Fig. 4C elements 43 and 41a; Fig. 5A element 101a), and forming one or more second resist layers around the spot facing the opening on a second main surface of the optically transparent substrate on a side opposite to the first main surface (Fig. 5A element 101b); a reflow step of performing reflow on the first resist layer and the one or second resist layers, thereby shaping a surface of the first resist layer into a convex curve and shaping at least each of ends of the surfaces of the one or more second resist layers on the first resist layer side into a convex curve (Fig. 5B; col. 7 ll. 33-40); and a convex portion formation step of forming, on the second main surface of the substrate, a first convex portion having a convex-curved shape at a spot where the first resist layer has been formed, and forming a second convex portion at least an end of which on the first resist layer side has a convex-curved shape at a spot where the one or more second resist layers have been formed, by 
Regarding claim 11, Makiuchi further discloses in the resist formation step, the one first resist layer is formed (Figs. 5A-5C element 101a), the one second resist layer is formed (Fig. 5A-5C elements 101b), the first resist layer is further formed in an island shape (col. 7 ll. 23-30), and the second resist layer is formed in a toric shape (col. 7 ll. 23-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi.
Regarding claim 3, Makiuchi does not explicitly disclose in the same embodiment as Fig. 4A a metal layer formed following a surface of the second reflecting mirror. However, Makiuchi discloses in a different embodiment an ohmic electrode formed following a surface of the second reflecting mirror (Fig. 9 element 54a). The advantage is to control the direction of light output (Fig. 9). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makiuchi with an ohmic electrode formed following a surface of the second In re Leshin, 125 USPQ 416.

Claims 4, 6, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi in view of Wang et al. (“High Power and Good Beam Quality of Two Dimensional VCSEL array with Integrated GaAs Microlens Array”, Non-Patent Literature Documents cite no. 2 in the IDS filed 08/03/2020), hereafter Wang.
Regarding claim 4, Makiuchi does not explicitly disclose the optically transparent substrate includes a plurality of the second convex portions, and each of the second convex portions is island-shaped. However, Wang discloses the optically transparent substrate includes a plurality of the second convex portions, and each of the second convex portions is island-shaped (Fig. 1(a) and (b)). The advantage is to provide closer center to center spacing (Sec. 2 Para. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makiuchi with the optically transparent substrate includes a plurality of the second convex portions, and each of the second convex portions is island-shaped as disclosed by Wang in order to In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 6, Makiuchi does not explicitly disclose the optically transparent substrate includes a plurality of the second convex portions, and a plurality of the second convex portions has a shape and a layout in which an annular convex portion is divided into a plurality of portions. However, Wang discloses the optically transparent substrate includes a plurality of the second convex portions, and a plurality of the second convex portions has a shape and a layout in which an annular convex portion is divided into a plurality of portions (Fig. 1(a) and (b)). The advantage is to provide closer center to center spacing (Sec. 2 Para. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Makiuchi with the optically transparent substrate includes a plurality of the second convex portions, and a plurality of the second convex portions has a shape and a layout in which an annular convex portion is divided into a plurality of portions as disclosed by Wang in order to provide closer center to center spacing and the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding claim 10, Makiuchi further discloses in the resist formation step, the one first resist layer is formed, the second resist layers are formed, and the first resist layer are further formed in an island shape and forming the second resist into the desired shape to create the desired shape of the second portion (col. 7 ll. 33-65). Makiuchi does not explicitly disclose two or more second resist layer, In re Dailey, 149 USPQ 47 (CCPA 1976). 
Regarding claim 12, Makiuchi further discloses in the resist formation step, the one first resist layer is formed, the second resist layers are formed, and the first resist layer are further formed in an island shape and forming the second resist into the desired shape to create the desired shape of the second portion (col. 7 ll. 33-65) Makiuchi does not explicitly disclose the two or more second resist layers are formed and each of the second resist layers is formed to have a shape and a layout that an annular convex portion is divided into a plurality of portions. However, Wang discloses the optically transparent substrate includes a plurality of the second convex portions, and a plurality of the second convex portions has a shape and a layout in which an annular convex portion is divided into a plurality of portions (Fig. 1(a) and (b)). The advantage is to provide closer center to center spacing (Sec. 2 Para. 1). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to modify Makiuchi the two or more second resist layers are formed and each of the second resist layers is formed to have a shape and a layout that an annular convex portion is divided into a plurality of In re Dailey, 149 USPQ 47 (CCPA 1976).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi in view of Su et al. (US 2017/0063040 A1), hereafter Su.
Regarding claim 7, Makiuchi does not explicitly disclose bump metal formed at a position facing the second convex portion. However, Su discloses bump metal formed at a position facing the second convex portion (Fig. 5 elements 539). The advantage is to allow the device to be integrated with other elements ([0032]; Fig. 5). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filling date of the claimed invention to modify Makiuchi with bump metal formed at a position facing the second convex portion as disclosed by Su in order to allow the device to be integrated with other elements. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Makiuchi in view of Park et al. (US 6990134 B2), hereafter Park.
Regarding claim 8, Makiuchi does not explicitly disclose the optically transparent substrate is a GaN substrate. However, Park discloses the optically transparent substrate is a GaN substrate (col. 8 ll. 56-60). The advantage, as is known in the art, is to provide a device that can emit at the desired wavelength. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        06/13/2021